34139DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
 
Response to Arguments
In response to claim objection, the claim objection has been withdrawn in light of claim amendment. 

In response to 35 USC 102, filed 06/01/2022, to independent claims 1, 10, and 16 along with their respective dependent claims, Shimamura fails to teach features related to multi-thread processing within the same blockchain.	
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

In response to 35 USC 102, filed 06/01/2022, to independent claims 1, 10, and 16 along with their respective dependent claims, Shimamura fails to teach concurrently writing a block comprising the blockchain transaction of the (N+1)-th round of consensus and executing the consensus protocol for an (N+2)-th round of consensus.	
Shimamura teaches concurrently writing a block comprising the blockchain transaction of the (N+1)-th round of consensus and executing the consensus protocol for an (N+2)-th round of consensus. Shimamura discloses the leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. After writing the block and execution of the blockchain transaction. Sequences of rounds [0075-0078] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#712, 706, and 708). This shows concurrently writing the block of N+1 round of consensus and executing the consensus of N+2 round of consensus.

In response to 35 USC 103, filed 06/01/2022, Claims 3-7, 9, 12-15, 17, and 19-20, that Kogan, Calvignac, Abernathy, Yang, Manamohan, and Wang do not cure the deficiencies of the independent claims.
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Chan et al. (US 20210073811, hereinafter Chan).

Re. claim 1, Shimamura discloses a transaction processing method for a blockchain, comprising: executing, by a blockchain node in the blockchain (Shimamura discloses leader node [0079], See Fig. 6 #602 and Fig. 7), a consensus protocol for an N-th round of consensus, wherein N is a positive integer (the timing of the thread execution of the first thread 607(1) [0079]. Node may distribute multiple threads [0031]. Consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(N)). Different form of algorithm for consensus agreement such as PBFT [0032]. Blocks increasing positive numbers [0056]), wherein the consensus protocol comprises reaching a consensus on a blockchain transaction of the N-th round of consensus and upon the N-th round of consensus being reached, executing the blockchain transaction of the N-th round of consensus (each of the consensus nodes may be concurrently executing [0024]. Finds the leader node creates a maximum number of threads [0070]. The leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data [0079]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 and 7); 
writing, by the blockchain node after the execution of the blockchain transaction, a block comprising the blockchain transaction of the N-th round of consensus into the blockchain (consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 (#612) and 7); 
concurrently with the writing of the block comprising the blockchain transaction of the N-th round of consensus, executing by the blockchain node, the consensus protocol for an (N+1)-th round of consensus in the blockchain and upon the (N+1)-th round of consensus being reached, executing, by the blockchain node, a blockchain transaction of the (N+1)-th round (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. Number of threads that may be executed concurrently [0075]. The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078]. Figs 6 (#607(1), #607(2), 610, 612) and 7);
after both (1) the writing of the block comprising the blockchain transaction of the N-th round of consensus and (2) the executing of the blockchain transaction of the (N+1)-th round (The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078]), concurrently writing a block comprising the blockchain transaction of the (N+1)-th round of consensus and executing the consensus protocol for an (N+2)-th round of consensus (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. After writing the block and execution of the blockchain transaction. Sequences of rounds [0075-0078] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#712, 706, and 708)).
Although Shimamura discloses one node performing multi-threading process across multiple different blockchain, Chan discloses multi-thread processing within the same blockchain (Chan teaches the blockchain transactions TX3 and TX4 when committed to the blockchain can represent concurrent or asynchronous execution of the multiple execution threads (e.g., Thread A Locking Script of TX3 and the Thread B Locking Script of TX4) represented by the sequence of blockchain transactions [0072]. The fork construct can be used to perform computations or operations in parallel with one another [0144] Figs. 2, 3A,-3D, 4 and 5, a single blockchain can do concurrently multi-thread operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Shimamura to include multi-thread processing within the same blockchain as disclosed by Chan. One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing independently in an concurrently way. Reduce workflow. Manage and control communication and cooperation between multiple threads (Chan [0144][0146]).

Re. claim 2, the combination of Shimamura-Chan teach the method according to claim 1, wherein the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain uses a first thread (Shimamura discloses first thread may be executed to generate a first blockchain [0059]) and the executing of the consensus protocol for the (N+1)-th round of consensus in the blockchain uses a second thread that is different from the first thread (A second thread may be executed to generate a second blockchain [0079]).

Re. claim 10, Shimamura discloses a system of a blockchain node in a blockchain, comprising one or more processors and one or more non-transitory computer-readable memories storing instructions that, when executed by the one or more processors, cause the system to perform operations comprising (Shimamura discloses one or more processors and one or more computer readable media [0040]): executing, by the blockchain node in the blockchain (Shimamura discloses leader node [0079], See Fig. 6 #602 and Fig. 7), a consensus protocol for an N-th round of consensus, wherein N is a positive integer (the timing of the thread execution of the first thread 607(1) [0079]. Node may distribute multiple threads [0031]. Consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(N)). Different form of algorithm for consensus agreement such as PBFT [0032]. Blocks increasing positive numbers [0056]), wherein the consensus protocol comprises reaching a consensus on a blockchain transaction of the N-th round of consensus and upon the consensus being reached, executing the blockchain transaction of the N-th round of consensus  (each of the consensus nodes may be concurrently executing [0024]. Finds the leader node creates a maximum number of threads [0070]. The leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data [0079]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 and 7); 
writing, by the blockchain node after the execution of the blockchain transaction, a block comprising the blockchain transaction of the N-th round of consensus into the blockchain (consensus has been reached, the computing device may record the block to the corresponding blockchain [0077] Figs. 6 (#612) and 7); 
concurrently with the writing of the block comprising the blockchain transaction of the N-th round of consensus, executing by the blockchain node, the consensus protocol for an (N+1)-th round of consensus in the blockchain and upon the (N+1)-th round of consensus being reached, executing, by the blockchain node, a blockchain transaction of the (N+1)-th round (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. Number of threads that may be executed concurrently [0075]. The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078]. Figs 6 (#607(1), #607(2), 610, 612) and 7);
after both (1) the writing of the block comprising the blockchain transaction of the N-th round of consensus and (2) the executing of the blockchain transaction of the (N+1)-th round (The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078]), concurrently writing a block comprising the blockchain transaction of the (N+1)-th round of consensus and executing the consensus protocol for an (N+2)-th round of consensus (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. After writing the block and execution of the blockchain transaction. Sequences of rounds [0075-0078] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#712, 706, and 708)).
Although Shimamura discloses one node performing multi-threading process across multiple different blockchain, Chan discloses multi-thread processing within the same blockchain (Chan teaches the blockchain transactions TX3 and TX4 when committed to the blockchain can represent concurrent or asynchronous execution of the multiple execution threads (e.g., Thread A Locking Script of TX3 and the Thread B Locking Script of TX4) represented by the sequence of blockchain transactions [0072]. The fork construct can be used to perform computations or operations in parallel with one another [0144] Figs. 2, 3A,-3D, 4 and 5, a single blockchain can do concurrently multi-thread operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Shimamura to include multi-thread processing within the same blockchain as disclosed by Chan. One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing independently in an concurrently way. Reduce workflow. Manage and control communication and cooperation between multiple threads (Chan [0144][0146]).

Re. claim 11, rejection of 10 is included and claim 11 is rejected with the same rationale as applied in claim 2.

Re. claim 16, Shimamura discloses non-transitory computer-readable storage medium of a blockchain node in a blockchain, storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Shimamura discloses one or more processors and one or more computer readable media [0040]): executing, by the blockchain node in the blockchain (Shimamura discloses leader node [0079], See Fig. 6 #602 and Fig. 7), a consensus protocol for an N-th round of consensus, wherein N is a positive integer (the timing of the thread execution of the first thread 607(1) [0079]. Node may distribute multiple threads [0031]. Consensus includes a process of agreeing on one result among the group of consensus nodes 102(1)-102(N)). Different form of algorithm for consensus agreement such as PBFT [0032]. Blocks increasing positive numbers [0056]), wherein the consensus protocol comprises reaching a consensus on a blockchain transaction of the N-th round of consensus and upon the consensus being reached, executing the blockchain transaction of the N-th round of consensus  (each of the consensus nodes may be concurrently executing [0024]. Finds the leader node creates a maximum number of threads [0070]. The leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data [0079]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078] Figs. 6 and 7); 
writing, by the blockchain node after the execution of the blockchain transaction, a block comprising the blockchain transaction of the N-th round of consensus into the blockchain (consensus has been reached, the computing device may record the block to the corresponding blockchain [0077] Figs. 6 (#612) and 7); 
concurrently with the writing of the block comprising the blockchain transaction of the N-th round of consensus, executing by the blockchain node, the consensus protocol for an (N+1)-th round of consensus in the blockchain and upon the (N+1)-th round of consensus being reached, executing, by the blockchain node, a blockchain transaction of the (N+1)-th round (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. Number of threads that may be executed concurrently [0075]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078]. Figs 6 (#607(1), #607(2), 610, 612) and 7);
after both (1) the writing of the block comprising the blockchain transaction of the N-th round of consensus and (2) the executing of the blockchain transaction of the (N+1)-th round (The consensus system may serve to record the received orders and may forward the received orders to the securities exchange system for processing of the orders [0074]. A consensus has been reached, the computing device may record the block to the corresponding blockchain [0078]), concurrently writing a block comprising the blockchain transaction of the (N+1)-th round of consensus and executing the consensus protocol for an (N+2)-th round of consensus (The leader consensus node may execute multiple threads (i.e., processes) concurrently, including a first thread 603, including block 604 and 606, for managing the received sequential data, and multiple second threads 607, including block 608 through 612, for building blockchains from the received sequential data [0070]. After writing the block and execution of the blockchain transaction. Sequences of rounds [0075-0078] Figs 6 (#607(1), #607(2), 610, 612) and 7 (#712, 706, and 708)).
Although Shimamura discloses one node performing multi-threading process across multiple different blockchain, Chan discloses multi-thread processing within the same blockchain (Chan teaches the blockchain transactions TX3 and TX4 when committed to the blockchain can represent concurrent or asynchronous execution of the multiple execution threads (e.g., Thread A Locking Script of TX3 and the Thread B Locking Script of TX4) represented by the sequence of blockchain transactions [0072]. The fork construct can be used to perform computations or operations in parallel with one another [0144] Figs. 2, 3A,-3D, 4 and 5, a single blockchain can do concurrently multi-thread operation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Shimamura to include multi-thread processing within the same blockchain as disclosed by Chan. One of ordinary skill in the art would have been motivated to make this modification for the purpose of executing independently in an concurrently way. Reduce workflow. Manage and control communication and cooperation between multiple threads (Chan [0144][0146]).

Re. claim 18, the combination of Shimamura-Chan teaches the non-transitory computer-readable storage medium of claim 16, wherein the operations further comprise: writing, by the blockchain node, a block comprising a transaction of the (N+1)-th round of consensus after completing the latter of (1) writing of the block of the transaction of the N- th round of consensus and (2) the (N+1)-th round of consensus (Shimamura discloses recording the block after determination of the consensus. Starting a whole new round of consensus and recording it [0075-79] Figs. 6 and 7).

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Chan et al. (US 20210073811, hereinafter Chan) and in further view of Calvignac et al. (US 20030002440, hereinafter Calvignac).

Re. claim 3, the combination of Shimamura-Chan teach the method according to claim 2, further comprising: Chan further teaches creating, by the blockchain node for the first thread and the second thread (Chan teaches generate multiple execution threads [0072]. A node receiving and transmitting trnasaction [0082]), a thread lock for accessing blockchain variables shared by different blockchain transactions (The application 140 may include multiple executing threads 150 that access a shared data 160. The shared varables 160 include a mutual exclusion variable (mutex) (mutex is interpreted as the thread lock) [0019]) (Chan teaches plurality of locking scripts each representing an instance of an execution thread [0040]. Thread-specific locking script [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Shimamura to include creating, by the blockchain node for the first thread and the second thread, a thread lock for accessing blockchain variables shared by different blockchain transactions as disclosed by Chan. One of ordinary skill in the art would have been motivated to make this modification for the purpose of creating and validate blockchain transaction (Chan [0041]).
Although the combination of Shimamura-Chan teach multiple threads and thread lock, Shimamura-Kogan do not explicitly teach but Calvignac teaches in the first thread and the second thread (Calvignac teaches thread and a different thread [0040]), a thread corresponding to a preceding consensus round requests a usage right of the thread lock before a thread corresponding to a post consensus round (process starts when a thread N issues a semaphore lock command which includes a 32 bit semaphore value and a 1 bit time out enable value 400. If the request is an ordered semaphore request and thread N is not enabled for ordered semaphores 400-A, a queue not enabled error is generated 401 and the request is changed to an unordered request 402 [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan to include in the first thread and the second thread, a thread corresponding to a preceding consensus round requests a usage right of the thread lock before a thread corresponding to a post consensus round as disclosed by Calvignac. One of ordinary skill in the art would have been motivated to make this modification for the purpose of allows threads/processors to have fair access to resources (Calvignac [0006]).

Re. claim 12, rejection of 10 is included and claim 12 is rejected with the same rationale as applied in claim 3.

Re. claim 20, rejection of 10 is included and claim 16 is rejected with the same rationale as applied in claims 2 and 3.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Chan et al. (US 20210073811, hereinafter Chan) and in further view of Abernathy et al. (US 20120216004, hereinafter Abernathy).

Re. claim 4, the combination of Shimamura-Chan teach the method according to claim 2, further comprising: creating, by the blockchain node, a third thread for monitoring whether a block write operation task exists in the second thread (Shimamura discloses third thread 607(3) so that the processor of the leader consensus node may be utilized for generating a block in the second thread 607(2) [0079]).
Although Shimamura discloses third and second thread, Shimamura do not explicitly teach but Abernathy teaches after the blockchain node completes the (N+1)-th round of consensus, if the third thread monitors that no block write operation task exists in the second thread, adding, by the blockchain node, a block write operation task for writing a transaction of the (N+1)-th round of consensus to the second thread (Abernathy teaches determining whether new threads are being added (operation 608). If new threads are not being added, process 600 calls for determining which threads to transition to the second register set ( operation 612) and moving data for the threads to be transitioned from a data register set to second-level registers [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan to include after the blockchain node completes the (N+1)-th round of consensus, if the third thread monitors that no block write operation task exists in the second thread, adding, by the blockchain node, a block write operation task for writing a transaction of the (N+1)-th round of consensus to the second thread as disclosed by Abernathy. One of ordinary skill in the art would have been motivated to make this modification for the purpose of start without stopping current operations, allowing data register sets to operate in a mirrored manner for multiple threads, and/or allowing an expanded number of threads to operate (Abernathy [0012]).

Re. claim 13, rejection of 11 is included and claim 13 is rejected with the same rationale as applied in claim 4.

Claims 5, 7, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Chan et al. (US 20210073811, hereinafter Chan) and in further view of Yang (US 20200004643).

Re. claim 5, the combination of Shimamura-Chan teach the method according to claim 1, further comprising: and performing the writing of the block again for the transaction of the N-th round of consensus based on the information of the block (Shimamura teaches the leader consensus node may increase the number of threads being utilized e.g., by restarting a previously suspended thread [0071]);
Although Shimamura discloses restarting a previous suspended thread, Shimamura does not explicitly teach but Yang teaches if the blockchain node crashes when performing the block write operation for the transaction of the N-th round of consensus, obtaining, by the blockchain node from another blockchain node after being restarted and recovered, information of a block in which the transaction of the N-th round of consensus is written (Yang teaches nodes experience system crash. the nodes can resume consensus verification without causing inconsistent consensus results and branching to the blockchain [0024]. Other nodes determine that the primary node from restart is changed [0084-0086]); 
wherein the block is generated by the another blockchain node by completing a block write operation for the transaction of the N-th round of consensus  (Yang teaches after the crash, the node may perform a system restart and load the stored messages to restore normal functions. System downtime recovery can be expedited by loading the stored messages [0024]. Other nodes determine that the primary node from restart is changed [0084-0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan to include if the blockchain node crashes when performing the block write operation for the transaction of the N-th round of consensus, obtaining, by the blockchain node from another blockchain node after being restarted and recovered, information of a block in which the transaction of the N-th round of consensus is written; wherein the block is generated by the another blockchain node by completing a block write operation for the transaction of the N-th round of consensus as disclosed by Yang. One of ordinary skill in the art would have been motivated for the purpose of load from the previously stored message (Yang [0017]).

Re. claim 7, the combination of Shimamura-Chan teach the method according to claim 1, Although Shimamura discloses round of consensus when the block write operation is performed, Shimamura does not explicitly teach but Yang teaches wherein the (N+1)-th round of consensus is initiated by a target blockchain node in the blockchain when the block write operation is performed for the transaction of the N-th round of consensus, and the target blockchain node serves as a consensus master node of the blockchain (Yang teaches the primary node is functioning, the normal operation protocol (interpreted as block write operation) is executed. The primary node may initiate a round of consensus verification and propose a verification result for the unverified transactions. Transaction are packed into the block and added to the blockchain [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan to include wherein the (N+1)-th round of consensus is initiated by a target blockchain node in the blockchain when the block write operation is performed for the transaction of the N-th round of consensus, and the target blockchain node serves as a consensus master node of the blockchain as disclosed by Yang. One of ordinary skill in the art would have been motivated for the purpose of resume consensus verification without causing inconsistent consensus results and branching to the blockchain (Yang [0024]).

Re. claim 14, rejection of 10 is included and claim 14 is rejected with the same rationale as applied in claim 5.

Re. claim 17, rejection of 16 is included and claim 17 is rejected with the same rationale as applied in claim 7.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465), in view of Chan et al. (US 20210073811, hereinafter Chan), in view of Yang (US 20200004643) and in further view of Manamohan et al. (US 20200311583, hereinafter Manamohan).

Re. claim 6, the combination of Shimamura-Chan-Yang teach the method according to claim 5, Although Shimamura-Yang do not explicitly teach but Manamohan teaches further comprising: if the blockchain node fails to obtain, from the another blockchain node after being restarted and recovered, the information of the block in which the transaction of the N-th round of consensus is written, simulating, by the blockchain node, the N-th round of consensus based on a consensus execution log, to re-determine the transaction of the N-th round of consensus (Manamohan teaches a connectivity outage can cause node 10e to be disconnected from the entire blockchain network 110. Accordingly, node 10e may not be capable of participating in model building, due to its lost connectivity and inability to properly collaborate with the other nodes 10a-10d, 10f, and 10g in the blockchain network 110. Node 10e to return to nominal ML operations, can include but are not limited to: power outages; software failures; computer system crash; computer system reboot; security attacks; and the like. A node that is experiencing any of the abovementioned fault scenarios or is otherwise unable to participate in the ML process, in whole or in part. Recovering from a fault condition occurring at a computer node on the blockchain network [0018]. Allowing the fault node to be detected by other nodes [0019] FIGS. 2A-2B); 
and performing the writing of the block again for the re-determined transaction of the N-th round of consensus (Manamohan teaches the node 10e is configured to automatically perform any necessary functions needed to recover from the outages described above, such as an automatic restart [0038]. A node that is recovering from a fault may use shared training parameters [0057]. Each node writes a blockchain transaction, a mechanism for obtaining the shred parameters [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan-Yang to include if the blockchain node fails to obtain, from the another blockchain node after being restarted and recovered, the information of the block in which the transaction of the N-th round of consensus is written, simulating, by the blockchain node, the N-th round of consensus based on a consensus execution log, to re-determine the transaction of the N-th round of consensus; and performing the writing of the block again for the re-determined transaction of the N-th round of consensus as disclosed by Manamohan. One of ordinary skill in the art would have been motivated for the purpose of increasingly degrade in a manner that is proportional to the downtime of the participating node and improve the precision (Manamohan [0011]).

Re. claim 15, rejection of 14 is included and claim 15 is rejected with the same rationale as applied in claim 6.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura (US 20190034465) in view of Chan et al. (US 20210073811, hereinafter Chan) and in further view of Wang (US 20180351732).

Re. claim 9, the combination of Shimamura-Chan teach the method according to claim 1, wherein the executing the consensus protocol for the (N+1)-th round of consensus in the blockchain comprises: reaching a consensus on a blockchain transaction of the (N+1)-th round of consensus (Shimamura teaches reaching a consensus and record the block. Round of consensus [0078-0079] Figs 6 and 7 discloses the round of consensus #608, 610, and 612); 
upon the consensus being reached, executing the blockchain transaction of the (N+1)- th round of consensus (each of the consensus nodes may be concurrently executing. ¶79, the leader node may be executing three threads 607(1)-607(3) for generating three separate blockchains for storing sequential data. ¶78, a consensus has been reached, the computing device may record the block to the corresponding blockchain).
Although Shimamura discloses blockchain, Shimamura does not explicitly teach but Wang teaches adjusting a tree structure of the blockchain by submitting a commit operation before writing a block comprising the blockchain transaction of the (N+1)-th round of consensus into the blockchain (Wang teaches an operation is performed by the blockchain node. Determine whether the parameters need to change after (interpreted as before the N+1) each consensus (round of consensus). Changing the parameter of the block of the blockchain (interpreted as the tree structure) [0054]); wherein the commit operation is submitted after the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain (an operation is performed by the blockchain node. Determine whether the parameters need to change after each consensus (round of consensus). Changing the parameter of the block of the blockchain (interpreted as the tree structure) [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Shimamura-Chan  to include adjusting a tree structure of the blockchain by submitting a commit operation before writing a block comprising the blockchain transaction of the (N+1)-th round of consensus into the blockchain; wherein the commit operation is submitted after the writing of the block comprising the blockchain transaction of the N-th round of consensus into the blockchain as disclosed by Wang. One of ordinary skill in the art would have been motivated for the purpose of increasing the time interval of the service process and reducing efficieny of the service processing (Wang [0008]).

Re. claim 19, rejection of 16 is included and claim 19 is rejected with the same rationale as applied in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Guo et al. (US 20210099294) discloses the validator nodes form a Committee including a Leader node and one or more Associate nodes configured to receive and process transaction requests and candidate requests, for example, to add new blocks to one or more blockchains.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496